Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed March 14, 2022.

3.	Claims 1-30 have been examined and are pending with this action.


Response to Arguments
4.	Applicant’s arguments, filed March 14, 2022, with respect to the rejection(s) of claim(s) 1-10 previously rejected under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, filed March 14, 2022, with respect to the rejection(s) of claim(s) 1, 2, 4-6, 8-12, 14-16, 18-22, 24-26, and 28-30, previously rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kish et al. (US 2018/0276807), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made.  Ralhan (US 2019/0354809), previously cited, has been found to teach all the elements of the recited claims.  See rejections below.
This action is Non-Final.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 2, 4-6, 8-12, 14-16, 18-22, 24-26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ralhan (US 2019/0354809).
INDEPENDENT:
As per claim 1, Ralhan teaches one or more tangible processor-readable storage media embodied with instructions for executing on one or more hardware processors and circuits of a computing device a hardware processor-implemented process (see Ralhan, [0038]: “A machine-readable storage medium or computer-readable storage medium may include a non-transitory medium in which data can be stored and that does not include carrier waves and/or transitory electronic signals. Examples of a non-transitory medium may include, for example, a magnetic disk or tape, optical storage media such as compact disk or digital versatile disk, flash memory, memory or memory devices”) for providing machine learning model re-training based on distributed feedback received from a plurality of edge computing devices (see Ralhan, [0121]: “Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”), the hardware processor-implemented process comprising: 
transmitting, via one or more communications networks, a trained instance of a machine learning model to at least one of the plurality of edge computing devices (see Ralhan, [0085]: “The machine-learning model(s) can be trained in a supervised, semi-supervised, or unsupervised manner, or any combination of these. The machine-learning model(s) can be implemented using a single computing device or multiple computing devices”; Computing environment 214 may include machines 220 and 240. Although computing environment 214 is shown in FIG. 2 as having two machines, 220 and 240, computing environment 214 may have only one machine or may have more than two machines. The machines that make up computing environment 214 may include specialized computers, servers, or other machines that are configured to individually and/or collectively process large amounts of data; [0104]: “Some aspects may utilize the Internet of Things (IoT), where things (e.g., machines, devices, phones, sensors) can be connected to networks and the data from these things can be collected and processed within the things and/or external to the things. For example, with the IoT, sensors may be deployed in many different devices, and high-value analytics can be applied to identify hidden relationships and drive increased efficiencies. This can apply to both Big Data analytics and real-time (streaming) analytics”; and [0121]: “In various embodiments, a computational model process of operating environment 1100 may include uploading or otherwise providing original data to model management framework 1002 (for instance, through upload micro service and/or data streaming service (for example, Kafka® data feed topic)), saving data meta/version information to data streaming platform 1120 (for instance, Kafka®) for data discovery, and save real data to data storage (for example, a large or cloud storage solution). Data process instances 1130 may discover new version of data from data streaming platform 1120, process and engineering features, then upload back to data streaming platform 1120 with new version of meta inserted to data streaming platform 1120. Modeling instances 1132 may discover new version of models from data streaming platform 1120, then perform testing and upload status/results. Deployment instance 1136 may discover models and deploy prediction instances 1138. In various embodiments, prediction instances 1138 may provide cognitive capabilities (for instance, AI, ML, and/or the like). Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”); 
collecting, via the one or more communications networks, feedback data from the at least one of the plurality of edge computing devices (see Ralhan, [0036]: “Network devices may also include sensors that monitor their environment or other devices to collect data regarding that environment or those devices, and such network devices may provide data they collect over time. Network devices may also include devices within the internet of things (IoT), such as devices within a home automation network. Some of these devices may be referred to as edge devices and may involve edge computing circuitry”; and [0121]: “Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”), the feedback data including labeled observations generated by the execution of the trained instance of the machine learning model at the at least one of the plurality of edge computing devices on unlabeled observations captured by the at least one of the plurality of edge computing devices (see Ralhan, [0041]: “Server farms 106 may assist in processing the data by turning raw data into processed data based on one or more rules implemented by the server farms. For example, sensor data may be analyzed to determine changes in an environment over time or in real-time”; and [0052]: “Network device sensors may also perform processing on data it collects before transmitting the data to the computing environment 214, or before deciding whether to transmit data to the computing environment 214. For example, network devices may determine whether data collected meets certain rules, for example by comparing data or values computed from the data and comparing that data to one or more thresholds. The network device may use this data and/or comparisons to determine if the data should be transmitted to the computing environment 214 for further use or processing”; [0076]: “In block 508, new data is received. In some examples, the new data is received from a remote database or a local database, constructed from various subsets of data, or input by a user. The new data may be unknown to the machine-learning model. For example, the machine-learning model may not have previously processed or analyzed the new data”; and [0077]: “In block 510, the trained machine-learning model is used to analyze the new data and provide a result. For example, the new data can be provided as input to the trained machine-learning model. The trained machine-learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these”); 
generating a re-trained instance of the machine learning model from the trained instance using the collected feedback data (see Ralhan, [0069]: “The machine learning model 410 may be generated and/or refined via a machine learning process”; [0075]: “the process can return to block 504, where the machine-learning model can be further trained using additional training data or otherwise modified to improve accuracy”; and [0121]: “Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”); and 
transmitting, via the one or more communications networks, the re-trained instance of the machine learning model to at least one of the plurality of edge computing devices (see Ralhan, [0121]: “Data process instances 1130 may discover new version of data from data streaming platform 1120, process and engineering features, then upload back to data streaming platform 1120 with new version of meta inserted to data streaming platform 1120. Modeling instances 1132 may discover new version of models from data streaming platform 1120, then perform testing and upload status/results. Deployment instance 1136 may discover models and deploy prediction instances 1138. In various embodiments, prediction instances 1138 may provide cognitive capabilities (for instance, AI, ML, and/or the like). Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”; and [0137]: “The model meta may be updated and a new version of the model meta may be inserted into the model version topic. At block 1418, logic flow 1400 may deploy the model. For example, all model versions in the model version topic may be listed. The selected model for deployment may be downloaded and the model deployed. The model meta may be updated and a new version of the model meta may be inserted into the model version topic”).

As per claim 11, Ralhan teaches a method of providing machine learning model re-training based on distributed feedback received from a plurality of edge computing devices, the method comprising: 
transmitting, via one or more communications networks, a trained instance of a machine learning model to at least one of the plurality of edge computing devices (see Ralhan, [0085]: “The machine-learning model(s) can be trained in a supervised, semi-supervised, or unsupervised manner, or any combination of these. The machine-learning model(s) can be implemented using a single computing device or multiple computing devices”; [0104]: “Some aspects may utilize the Internet of Things (IoT), where things (e.g., machines, devices, phones, sensors) can be connected to networks and the data from these things can be collected and processed within the things and/or external to the things. For example, with the IoT, sensors may be deployed in many different devices, and high-value analytics can be applied to identify hidden relationships and drive increased efficiencies. This can apply to both Big Data analytics and real-time (streaming) analytics”; and [0121]: “In various embodiments, a computational model process of operating environment 1100 may include uploading or otherwise providing original data to model management framework 1002 (for instance, through upload micro service and/or data streaming service (for example, Kafka® data feed topic)), saving data meta/version information to data streaming platform 1120 (for instance, Kafka®) for data discovery, and save real data to data storage (for example, a large or cloud storage solution). Data process instances 1130 may discover new version of data from data streaming platform 1120, process and engineering features, then upload back to data streaming platform 1120 with new version of meta inserted to data streaming platform 1120. Modeling instances 1132 may discover new version of models from data streaming platform 1120, then perform testing and upload status/results. Deployment instance 1136 may discover models and deploy prediction instances 1138. In various embodiments, prediction instances 1138 may provide cognitive capabilities (for instance, AI, ML, and/or the like). Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”); 
collecting, via the one or more communications networks, feedback data from the at least one of the plurality of edge computing devices (see Ralhan, [0036]: “Network devices may also include sensors that monitor their environment or other devices to collect data regarding that environment or those devices, and such network devices may provide data they collect over time. Network devices may also include devices within the internet of things (IoT), such as devices within a home automation network. Some of these devices may be referred to as edge devices and may involve edge computing circuitry”; and [0121]: “Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”), the feedback data including labeled observations generated by the execution of the trained instance of the machine learning model at the at least one of the plurality of edge computing devices on unlabeled observations captured by the at least one of the plurality of edge computing devices (see Ralhan, [0041]: “Server farms 106 may assist in processing the data by turning raw data into processed data based on one or more rules implemented by the server farms. For example, sensor data may be analyzed to determine changes in an environment over time or in real-time”; and [0052]: “Network device sensors may also perform processing on data it collects before transmitting the data to the computing environment 214, or before deciding whether to transmit data to the computing environment 214. For example, network devices may determine whether data collected meets certain rules, for example by comparing data or values computed from the data and comparing that data to one or more thresholds. The network device may use this data and/or comparisons to determine if the data should be transmitted to the computing environment 214 for further use or processing”; [0076]: “In block 508, new data is received. In some examples, the new data is received from a remote database or a local database, constructed from various subsets of data, or input by a user. The new data may be unknown to the machine-learning model. For example, the machine-learning model may not have previously processed or analyzed the new data”; and [0077]: “In block 510, the trained machine-learning model is used to analyze the new data and provide a result. For example, the new data can be provided as input to the trained machine-learning model. The trained machine-learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these”); 
generating a re-trained instance of the machine learning model from the trained instance using the collected feedback data (see Ralhan, [0069]: “The machine learning model 410 may be generated and/or refined via a machine learning process”; [0075]: “the process can return to block 504, where the machine-learning model can be further trained using additional training data or otherwise modified to improve accuracy”; and [0121]: “Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”); and 
transmitting, via the one or more communications networks, the re-trained instance of the machine learning model to at least one of the plurality of edge computing devices (see Ralhan, [0121]: “Data process instances 1130 may discover new version of data from data streaming platform 1120, process and engineering features, then upload back to data streaming platform 1120 with new version of meta inserted to data streaming platform 1120. Modeling instances 1132 may discover new version of models from data streaming platform 1120, then perform testing and upload status/results. Deployment instance 1136 may discover models and deploy prediction instances 1138. In various embodiments, prediction instances 1138 may provide cognitive capabilities (for instance, AI, ML, and/or the like). Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”; and [0137]: “The model meta may be updated and a new version of the model meta may be inserted into the model version topic. At block 1418, logic flow 1400 may deploy the model. For example, all model versions in the model version topic may be listed. The selected model for deployment may be downloaded and the model deployed. The model meta may be updated and a new version of the model meta may be inserted into the model version topic”).

As per claim 21, Ralhan teaches a system for providing machine learning model re-training based on distributed feedback received from a plurality of edge computing devices, the system comprising: 
a communications interface configured to transmit, via one or more communications networks, a trained instance of a machine learning model to at least one of the plurality of edge computing devices (see Ralhan, [0085]: “The machine-learning model(s) can be trained in a supervised, semi-supervised, or unsupervised manner, or any combination of these. The machine-learning model(s) can be implemented using a single computing device or multiple computing devices”; [0104]: “Some aspects may utilize the Internet of Things (IoT), where things (e.g., machines, devices, phones, sensors) can be connected to networks and the data from these things can be collected and processed within the things and/or external to the things. For example, with the IoT, sensors may be deployed in many different devices, and high-value analytics can be applied to identify hidden relationships and drive increased efficiencies. This can apply to both Big Data analytics and real-time (streaming) analytics”; and [0121]: “In various embodiments, a computational model process of operating environment 1100 may include uploading or otherwise providing original data to model management framework 1002 (for instance, through upload micro service and/or data streaming service (for example, Kafka® data feed topic)), saving data meta/version information to data streaming platform 1120 (for instance, Kafka®) for data discovery, and save real data to data storage (for example, a large or cloud storage solution). Data process instances 1130 may discover new version of data from data streaming platform 1120, process and engineering features, then upload back to data streaming platform 1120 with new version of meta inserted to data streaming platform 1120. Modeling instances 1132 may discover new version of models from data streaming platform 1120, then perform testing and upload status/results. Deployment instance 1136 may discover models and deploy prediction instances 1138. In various embodiments, prediction instances 1138 may provide cognitive capabilities (for instance, AI, ML, and/or the like). Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”); 
a feedback collector coupled to the communications interface and configured to collect, via the one or more communications networks (see Ralhan, [0036]: “Network devices may also include sensors that monitor their environment or other devices to collect data regarding that environment or those devices, and such network devices may provide data they collect over time. Network devices may also include devices within the internet of things (IoT), such as devices within a home automation network. Some of these devices may be referred to as edge devices and may involve edge computing circuitry”; and [0121]: “Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”), feedback data from the at least one of the plurality of edge computing devices, the feedback data including labeled observations generated by the execution of the trained instance of the machine learning model at the at least one of the plurality of edge computing devices on unlabeled observations captured by the at least one of the plurality of edge computing devices (see Ralhan, [0041]: “Server farms 106 may assist in processing the data by turning raw data into processed data based on one or more rules implemented by the server farms. For example, sensor data may be analyzed to determine changes in an environment over time or in real-time”; and [0052]: “Network device sensors may also perform processing on data it collects before transmitting the data to the computing environment 214, or before deciding whether to transmit data to the computing environment 214. For example, network devices may determine whether data collected meets certain rules, for example by comparing data or values computed from the data and comparing that data to one or more thresholds. The network device may use this data and/or comparisons to determine if the data should be transmitted to the computing environment 214 for further use or processing”; [0076]: “In block 508, new data is received. In some examples, the new data is received from a remote database or a local database, constructed from various subsets of data, or input by a user. The new data may be unknown to the machine-learning model. For example, the machine-learning model may not have previously processed or analyzed the new data”; and [0077]: “In block 510, the trained machine-learning model is used to analyze the new data and provide a result. For example, the new data can be provided as input to the trained machine-learning model. The trained machine-learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these”); and 
a machine learning model re-trainer configured to generate a re-trained instance of the machine learning model from the trained instance using the collected feedback data (see Ralhan, [0069]: “The machine learning model 410 may be generated and/or refined via a machine learning process”; [0075]: “the process can return to block 504, where the machine-learning model can be further trained using additional training data or otherwise modified to improve accuracy”; and [0121]: “Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”), 
wherein the communications interface is further configured to transmit, via the one or more communications networks, the re-trained instance of the machine learning model to the at least one of the plurality of edge computing devices (see Ralhan, [0121]: “Data process instances 1130 may discover new version of data from data streaming platform 1120, process and engineering features, then upload back to data streaming platform 1120 with new version of meta inserted to data streaming platform 1120. Modeling instances 1132 may discover new version of models from data streaming platform 1120, then perform testing and upload status/results. Deployment instance 1136 may discover models and deploy prediction instances 1138. In various embodiments, prediction instances 1138 may provide cognitive capabilities (for instance, AI, ML, and/or the like). Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”; and [0137]: “The model meta may be updated and a new version of the model meta may be inserted into the model version topic. At block 1418, logic flow 1400 may deploy the model. For example, all model versions in the model version topic may be listed. The selected model for deployment may be downloaded and the model deployed. The model meta may be updated and a new version of the model meta may be inserted into the model version topic”).

DEPENDENT:
As per claims 2, 12, and 22, which respectively depend on claims 1, 11, and 21, Ralhan further teaches wherein the feedback data further includes performance scores describing accuracy of labeled observations generated by the trained instance of the machine learning model executed at the at least one of the plurality of edge computing devices (see Ralhan, [0027]: “some embodiments may provide a computational model process operative to score and/or compare model performance using various categories of metrics for model evaluation (for example, industrial metrics, user-defined metrics, and/or the like). In various embodiments, a computational model process may operate to perform certain corrective actions to address model deterioration, such as via model decay, by operationally deploying improved model versions”).
As per claims 4, 14, and 24, which respectively depend on claims 1, 11, and 21, Ralhan further teaches wherein the unlabeled observations captured by the at least one of the plurality of edge computing devices are captured by one or more sensors communicatively coupled each of the edge computing devices (see Ralhan, [0036]: “network devices 102 may include network computers, sensors, databases, or other devices that may transmit or otherwise provide data to computing environment 114. For example, network devices may include local area network devices, such as routers, hubs, switches, or other computer networking devices. These devices may provide a variety of stored or generated data, such as network data or data specific to the network devices themselves. Network devices may also include sensors that monitor their environment or other devices to collect data regarding that environment or those devices, and such network devices may provide data they collect over time. Network devices may also include devices within the internet of things (IoT), such as devices within a home automation network. Some of these devices may be referred to as edge devices and may involve edge computing circuitry. Data may be transmitted by network devices directly to computing environment 114 or to network-attached data stores, such as network-attached data stores 110 for storage so that the data may be retrieved later by the computing environment 114 or other portions of data transmission network 100”).
As per claims 5, 15, and 25, which respectively depend on claims 5, 15, and 25, Ralhan further teaches wherein the unlabeled observations are derived from raw data captured by the at least one of the plurality of edge computing devices according to an input specification describing the derivation of the raw data to the unlabeled observations (see Ralhan, [0036]; and [0041]: “Server farms 106 may host a variety of different types of data processing as part of data transmission network 100. Server farms 106 may receive a variety of different data from network devices, from computing environment 114, from cloud network 116, or from other sources. The data may have been obtained or collected from one or more sensors, as inputs from a control database, or may have been received as inputs from an external system or device. Server farms 106 may assist in processing the data by turning raw data into processed data based on one or more rules implemented by the server farms. For example, sensor data may be analyzed to determine changes in an environment over time or in real-time”).
As per claims 6, 16, and 26, which respectively depend on claims 1, 11, and 21, Ralhan further teaches wherein the hardware processor-implemented process further comprises: (see Ralhan, [0045]: “Some aspects may utilize the Internet of Things (IoT), where things (e.g., machines, devices, phones, sensors) can be connected to networks and the data from these things can be collected and processed within the things”; [0088]: “One or more components can reside within a process and/or thread of execution, and a component can be localized on one computer and/or distributed between two or more computers. Further, components may be communicatively coupled to each other by various types of communications media to coordinate operations. The coordination may involve the uni-directional or bi-directional exchange of information. For instance, the components may communicate information in the form of signals communicated over the communications media”; and [0121]: “Model retraining may be triggered after new data has arrived).
As per claims 8, 18, and 28, which respectively depend on claims 1, 11, and 21, Ralhan further teaches wherein the collecting operation comprises: collecting the feedback data, wherein the feedback data is allocated into different audience segments of the plurality of edge computing devices and/or a plurality of users (see Ralhan, [0069]: “Machine learning is a branch of artificial intelligence that relates to mathematical models that can learn from, categorize, and make predictions about data. Such mathematical models, which can be referred to as machine-learning models, can classify input data among two or more classes; cluster input data among two or more groups; predict a result based on input data; identify patterns or trends in input data; identify a distribution of input data in a space; or any combination of these”).
As per claims 9, 19, and 29, which respectively depend on claims 1, 11, and 21, Ralhan further teaches wherein the generating operation comprises: generating a plurality of re-trained instances, wherein the re-trained instances are allocated into different audience segments of the plurality of edge computing devices and/or a plurality of users (see Ralhan, [0002]: “More specifically, embodiments disclosed herein relate to cataloging and evaluating multiple versions of computational models”; and [0027]: “In another example, some embodiments may provide a computational model process operative to score and/or compare model performance using various categories of metrics for model evaluation (for example, industrial metrics, user-defined metrics, and/or the like). In various embodiments, a computational model process may operate to perform certain corrective actions to address model deterioration, such as via model decay, by operationally deploying improved model versions, for example, using approvals and deployment automation”).
As per claims 10, 20, and 30, which respectively depend on claims 1, 11, and 21, Ralhan further teaches wherein the operation of transmitting the re-trained instance comprises: transmitting a plurality of re-trained instances of a machine learning model to different audience segments of the plurality of edge computing devices and/or a plurality of users (see Ralhan, [0121]: “In various embodiments, a computational model process of operating environment 1100 may include uploading or otherwise providing original data to model management framework 1002 (for instance, through upload micro service and/or data streaming service (for example, Kafka® data feed topic)), saving data meta/version information to data streaming platform 1120 (for instance, Kafka®) for data discovery, and save real data to data storage (for example, a large or cloud storage solution). Data process instances 1130 may discover new version of data from data streaming platform 1120, process and engineering features, then upload back to data streaming platform 1120 with new version of meta inserted to data streaming platform 1120. Modeling instances 1132 may discover new version of models from data streaming platform 1120, then perform testing and upload status/results. Deployment instance 1136 may discover models and deploy prediction instances 1138. In various embodiments, prediction instances 1138 may provide cognitive capabilities (for instance, AI, ML, and/or the like). Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”; and [0137]: “The selected model for deployment may be downloaded and the model deployed. The model meta may be updated and a new version of the model meta may be inserted into the model version topic”).

6.	Claim 3, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralhan (US 2019/0354809) in view of Shivashankar et al. (US 2019/0108561).
As per claims 3, 13, and 23, which respectively depend on claims 1, 11, and 21, although Ralhan explicitly teaches a trained instance of the machine learning model executed at the at least one of the plurality of edge computing devices (see claim 1 rejection above), Ralhan does not explicitly teach wherein the feedback data further includes confidence scores describing a level of confidence associated with each labeled observation generated by the trained instance of the machine learning model.
Shivashankar teaches wherein the feedback data further includes confidence scores describing a level of confidence associated with each labeled observation generated by the trained instance of the machine learning model (see Shivashankar, [0067]: “he PIDAMS calculates a confidence score estimating performance of the trained iterative statistical models in ranking the identified anonymous shopper based on the generated events, the section attributes, the feedback, the conversion data, and the number of store assistants available to assist the identified anonymous shopper in real time by cross validating the rank generated by the trained iterative statistical models for a labeled input of the generated events, the section attributes, the feedback, the conversion data, and the number of store assistants available to assist the identified anonymous shopper. A generic computer using a generic program cannot receive and store feedback on the communication initiated with the identified anonymous shopper from the assistant application on the store assistant's communication device for further iteratively ranking the identified anonymous shopper in conjunction with the conversion data in accordance with the method steps disclosed above. The accuracy of the iterative statistical models increases when sales data of the retail store is integrated with the PIDAMS, if the retail store shares the sales data. “Sales data” refers to transactional data of the retail store generated from purchases made by the identified anonymous shoppers. In an embodiment, the sales data is used to validate whether an identified anonymous shopper who needed assistance made a purchase of a selected product”, emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ralhan in view of Shivashankar so that the feedback data further includes confidence scores describing a level of confidence associated with each labeled observation generated by the trained instance of the machine learning model.  One would be motivated to do so because Shivashankar teaches in paragraph [0067], “The iterative statistical models learn about the identified anonymous shopper's behaviour and consume this information in the next iterative run, thereby strengthening the machine learning recommendation algorithm executed by the PIDAMS” (emphasis added) and because Ralhan also teaches in paragraph [0027], “In another example, some embodiments may provide a computational model process operative to score and/or compare model performance using various categories of metrics for model evaluation (for example, industrial metrics, user-defined metrics, and/or the like)”.

7.	Claim 7, 17, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralhan (US 2019/0354809l further in view of  Li et al. (US 2013/0339433).
As per claims 7, 17, and 27, which respectively depend on claims 1, 11, and 21, although Ralhan further teaches wherein the plurality of edge computing devices and/or a plurality of users are segmented into different audiences, Ralhan does not explicitly teach using a multicast transmission scheme.
Li teaches using a multicast transmission scheme (see Li, [0089]: “The SHS server 2511 can forward packets associated with the media content to one or more video head-end servers (VHS) 2514 via a network of video head-end offices (VHO) 2512 according to a multicast communication protocol”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ralhan in view of Li by implementing using a multicast transmission scheme.  One would be motivated to do so because Ralhan teaches in paragraph [0088], “One or more components can reside within a process and/or thread of execution, and a component can be localized on one computer and/or distributed between two or more computers. Further, components may be communicatively coupled to each other by various types of communications media to coordinate operations”.


Conclusion
8.	For the reasons above, claims 1-30 have been rejected and remain pending.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 21, 2022